Exhibit 10.48


Amendment to Sales Agreement


Dated as of September 29, 2016


RBC Capital Markets, LLC
Three World Financial Center, 8th Floor
200 Vesey Street
New York, New York 10281-8098


Ladies and Gentlemen:
Reference is hereby made to the Sales Agreement dated December 12, 2014 (the
“Sales Agreement”) among Kilroy Realty Corporation, a Maryland corporation (the
“Company”), Kilroy Realty L.P., a Delaware limited partnership (the “Operating
Partnership”), and RBC Capital Markets, LLC (the “Agent”).


The parties hereto agree that, from and after the date hereof, Section 1(i)(i)
of the Sales Agreement is hereby amended and restated to read in full as
follows:
“(i)    the Disclosure Package and the Prospectus under the captions
(a) “Description of Capital Stock,” (b) “Description of Material Provisions of
the Partnership Agreement of Kilroy Realty, L.P.,” (c) “Certain Provisions of
Maryland Law and of the Company’s Charter and Bylaws,” (d) “United States
Federal Income Tax Considerations,” and (e) “Plan of Distribution (Conflicts of
Interest),” in each case as the same may be amended, supplemented or replaced
from time to time by information in subsequent filings on Form 8-K or subsequent
Proxy Statements on Schedule 14A that are or are deemed to be incorporated by
reference in the Disclosure Package or the Prospectus; and”
The parties hereto further agree that, as contemplated by the Sales Agreement,
from and after the date hereof the term “Registration Statement,” as used in the
Sales Agreement, shall include Company’s and the Operating Partnership’s
registration statement on Form S-3 (File Nos. 333-213864 and 333-213864-01)
filed with the Securities and Exchange Commission on September 29, 2016; the
term “Base Prospectus,” as used in the Sales Agreement, shall include the
Company’s and the Operating Partnership’s prospectus dated September 29, 2016;
and the term “Prospectus Supplement,” as used in the Sales Agreement, shall
include the Company’s prospectus supplement dated September 29, 2016 relating to
the Company’s at-the-market common stock offering contemplated by the Sales
Agreement.


The parties hereto further agree that the Sales Agreement, as amended hereby,
shall remain in full force and effect.
THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE RELATING TO OR ARISING
UNDER THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
[Signature Page Follows]






--------------------------------------------------------------------------------





If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Operating Partnership a
counterpart hereof, whereupon this agreement, along with all counterparts, will
become a binding agreement between the Agent, the Company and the Operating
Partnership in accordance with its terms.
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
 
Kilroy Realty Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Tyler H. Rose
 
 
 
 
 
 
Tyler H. Rose
Executive Vice President and
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Michelle Ngo
 
 
 
 
 
 
Michelle Ngo
Senior Vice President and Treasurer

 
 
 
 
 
 
 
 



 
 
 
Kilroy Realty, L.P.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
Kilroy Realty Corporation,
 
 
 
 
 
as the General Partner
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Tyler H. Rose
 
 
 
 
 
 
Tyler H. Rose
Executive Vice President and
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Michelle Ngo
 
 
 
 
 
 
Michelle Ngo
Senior Vice President and Treasurer

 
 
 
 
 
 
 
 



2



--------------------------------------------------------------------------------




Accepted:
 
RBC CAPITAL MARKETS, LLC
 
 
 
 
 
 
By:
 
/s/ John C. Brady
 
 
 
John C. Brady
Authorized Representative






3

